DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on January 11th, 2021 in response to the Non-Final Office Action mailed on October 9th, 2020.  Per Applicant's response, Claims 1 & 11 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 10-11, 13, & 15-16 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks and they will be addressed below.
	
Claim Objections
Claims 1, 10-11, 13, & 15-16 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed January 11th, 2020, with respect to the previous 35 U.S.C. 103(a) rejections have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 10-11, 13, & 15-16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik A. Wright on January 14, 2021.
The application has been amended as follows: 

11.	A monolithic ejector pump having an upstream end and a downstream end, the ejector pump comprising: a duct extending along a centerline from the upstream end to the downstream end; a nozzle extending inward from the duct, wherein the nozzle includes a flow path therein; an annulus connected to the duct and including a cavity therein; a first gusset extending between the duct and the nozzle on a nozzle upstream side; wherein the flow path comprises a cross-section with a flow path shape of a semicircle on the nozzle upstream side and a peaked shape on a nozzle downstream side, wherein the peaked shape on the nozzle downstream side includes first and second legs each of which extend at an angle of fifty degrees or less with respect to the centerline; wherein the cavity comprises a cross-section with a shape of a quadrant of a circle on an annulus upstream side and a slant on an annulus downstream side; and wherein the ejector pump is built with layer-by-layer additive manufacturing comprising the steps of: selectively sintering a first layer of pulverulent material within a frame to make an initial layer of the upstream end of the ejector pump; lowering the ejector pump; adding a second layer of pulverulent material on top of the ejector pump; selectively sintering the second layer of pulverulent material to the ejector pump; and building the ejector pump from the upstream end to the downstream end such that there are no temporary support 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on January 11th, 2021 have been thoroughly considered by the Examiner and are found to be persuasive.  In particular, the Examiner has carefully reviewed all of the previous prior art rejections and is in agreement with Applicant that the prior art fails to disclose Applicant’s invention as now recited.  As such, the previous rejections are hereby withdrawn.
In view of this withdraw, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.  As such, the Examiner finds Applicant’s recited invention to be novel and non-obvious over the prior art, and therefore, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC